DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated March 24, 2022 in which claims 1, 6, 8, 13, 15, and 20 have been amended; and claims 7 and 14 have been canceled.  Therefore, claims 1-6, 8-13, and 15-20 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claims 1, 8, and 15 recite “a plurality of i) virtual currency transactions that includes cryptocurrency” which is ambiguous.  The terms are ambiguous because it is unclear whether the transactions include cryptocurrency or whether the set of virtual currencies include cryptocurrency.  Dependent claims 2-6, 9-13, and 16-20 are also rejected for the reasons indicated above.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
obtaining data related to events and triggers for one or more attacks, wherein the data includes a plurality of i) virtual currency transactions that includes cryptocurrency, ii) network traffic flow, and iii) sentiment on any of social media, blogs, and news feeds;
correlating the data with one or more subscribed entities; 
determining a threat index for an attack on a computer system of a specific subscribed entity of the one or more subscribed entities through analysis of the correlated data, wherein the threat index provides a probability of the attack on the specific subscribed entity and notifying the specific subscribed entity, and wherein the threat index is determined over time using the events and triggers; and 
notifying the specific subscribed entity of a likelihood of the attack based on the threat index.  
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers a series of instructions of how to hedge risk and also mitigation of risk related to a financial transaction, which is a Method of Organizing Human Activity (commercial interaction or fundamental economic practice).  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction or fundamental economic practice.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “computer-readable medium” and “processors”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “computer-readable medium” and “processors” language; “obtaining”, “correlating”, “determining”, and “notifying” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, obtaining data related to events and triggers for one or more attacks, wherein the data includes a plurality of i) virtual currency transactions that includes cryptocurrency, ii) network traffic flow, and iii) sentiment on any of social media, blogs, and news feeds, in the context of the claimed invention encompasses one or more people manually obtaining data related to events and triggers for one or more attacks.
but for the generically recited computer language, correlating the data with one or more subscribed entities, in the context of the claimed invention encompasses one or more people manually correlating the data with the one or more subscribed entities.
but for the generically recited computer language, determining a threat index for an attack on a computer system of a specific subscribed entity of the one or more subscribed entities through analysis of the correlated data, wherein the threat index provides a probability of the attack on the specific subscribed entity and notifying the specific subscribed entity, and wherein the threat index is determined over time using the events and triggers, in the context of the claimed invention encompasses one or more people manually determining a threat index for an attack of a specific subscribed entity of the one or more subscribed entities through analysis of the correlated data.
but for the generically recited computer language, notifying the specific subscribed entity of a likelihood of the attack based on the threat index, in the context of the claimed invention encompasses one or more people manually , in the context of the claimed invention encompasses one or more people manually transmitting information.
Claim 2:  but for the generically recited computer language, wherein the instructions that, when executed, further cause the one or more processors to perform the steps of automatically causing mitigation of the attack based on the likelihood of the attack, wherein the mitigation include one or more actions which change operating parameters in the network relative to the specific subscribed entity, in the context of the claimed invention encompasses one or more person manually causing mitigation of the attack based on the likelihood of the attack, wherein the mitigation include one or more actions which change operating parameters relative to the specific subscribed entity.
Claim 6:  but for the generically recited computer language, wherein the instructions that, when executed, further cause the one or more processors to perform the steps of de-anonymizing the virtual currency transactions, prior to the correlating, through one or more techniques to trace the virtual currency transactions to systems that either originate or receive the virtual currency transactions, in the context of the claimed invention encompasses one or more people manually de-anonymizing the currency transactions, prior to the correlating, through one or more techniques to trace the currency transactions.

Claims 8-12 and 15-19 are substantially similar to claims 1-5, thus, they are rejected on similar grounds.
20.	Claims 13 and 20 are substantially similar to claim 6, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “computer-readable medium” and “processors”, to perform the “obtaining”, “correlating”, “determining”, and “notifying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “computer-readable medium” and “processors”, to perform the “obtaining”, “correlating”, “determining”, and “notifying” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 3-5, 10-12, and 17-19 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-6, 8-13, and 15-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Leidner, U.S. Patent Application Publication Number 2012/0221485; in view of Watters, U.S. Patent Application Publication Number 2009/0300589, and in further view of Biryukov, Deanonymisation of Clients in Bitcoin P2P Network July 5, 2014.
As per claim 1, 
Leidner explicitly teaches:  
obtaining data related to events and triggers for one or more attacks, wherein the data includes a plurality of iii) sentiment on any of social media, blogs, and news feeds; (Leidner US2012/0221485 at paras. 62-65, 77-79, and 89-91) 
correlating the data with one or more subscribed entities; (Leidner US2012/0221485 at paras. 62-65, 77-79, and 89-91)
determining a threat index for an attack on a computer system of a specific subscribed entity of the one or more subscribed entities through analysis of the correlated data, wherein the threat index provides a probability of the attack on the specific subscribed entity and notifying the specific subscribed entity, and wherein the threat index is determined over time using the events and triggers; and (Leidner US2012/0221485 at paras. 62-65 and 70-75) 
notifying the specific subscribed entity of a likelihood of the attack based on the threat index.  (Leidner US2012/0221485 at paras. 50-54) 

Leidner does not explicitly teach, however, Watters explicitly teaches: 
a plurality of i) virtual currency transactions, ii) network traffic flow, and (Watters US2009/0300589 at paras. 28-30 and 40-42) (network traffic volumes and virtual currency transactions)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leidner and Watters to provide a plurality of i) virtual currency transactions, ii) network traffic flow because it allows for a system that works across the entire electronic crime business process in a comprehensive approach to combating electronic crime, in part, by driving down the economics of electronic crime.  (Watters at Abstract and paras. 16-18).

Leidner and Watters do not explicitly teach, however, Biryukov does explicitly teach:  
a plurality of i) virtual currency transactions that includes cryptocurrency.  (Biryukov July 5, 2014 at pp. 5-6) (prior to correlating, deanonymization of virtual currencies, such as Bitcoin)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leidner, Watters, and Biryukov to provide wherein the instructions that, when executed, further cause the one or more processors to perform the steps of de-anonymizing the virtual currency transactions, prior to the correlating, through one or more techniques to trace back the virtual currency transactions to systems originating/receiving the virtual currency transactions because it allows for a system of efficient countermeasures and mitigation of attacks.  (Biryukov at pp. 1).
As per claim 2, Leidner does not explicitly teach, however, Watters explicitly teaches:  wherein the instructions that, when executed, further cause the one or more processors to perform the steps of automatically causing mitigation of the attack based on the likelihood of the attack, wherein the mitigation include one or more actions which change operating parameters in the network relative to the specific subscribed entity.  (Watters US2009/0300589 at paras. 46-48) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leidner, Watters, and Biryukov to provide wherein the instructions that, when executed, further cause the one or more processors to perform the steps of automatically causing mitigation of the attack based on the likelihood of the attack, wherein the mitigation include one or more actions which change operating parameters in the network relative to the specific subscribed entity because it allows for a system that works across the entire electronic crime business process in a comprehensive approach to combating electronic crime, in part, by driving down the economics of electronic crime.  (Watters at Abstract and paras. 16-18).
As per claim 3, Leidner does not explicitly teach, however, Watters explicitly teaches:  wherein the one or more actions include causing an increase in network bandwidth for the specific subscribed entity.  (Watters US2009/0300589 at paras. 40-42) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leidner, Watters, and Biryukov to provide wherein the one or more actions include causing an increase in network bandwidth for the specific subscribed entity because it allows for a system that works across the entire electronic crime business process in a comprehensive approach to combating electronic crime, in part, by driving down the economics of electronic crime.  (Watters at Abstract and paras. 16-18).
As per claim 4, Leidner does not explicitly teach, however, Watters explicitly teaches:  wherein the one or more actions include changing a service priority for the specific subscribed entity.  (Watters US2009/0300589 at paras. 51-53) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leidner, Watters, and Biryukov to provide wherein the one or more actions include changing a service priority for the specific subscribed entity because it allows for a system that works across the entire electronic crime business process in a comprehensive approach to combating electronic crime, in part, by driving down the economics of electronic crime.  (Watters at Abstract and paras. 16-18).
As per claim 5, Leidner does not explicitly teach, however, Watters explicitly teaches:  wherein the one or more actions include increasing service monitoring and increasing threat index monitoring for the specific subscribed entity.  (Watters US2009/0300589 at paras. 41-43) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leidner, Watters, and Biryukov to provide wherein the one or more actions include increasing service monitoring and increasing threat index monitoring for the specific subscribed entity because it allows for a system that works across the entire electronic crime business process in a comprehensive approach to combating electronic crime, in part, by driving down the economics of electronic crime.  (Watters at Abstract and paras. 16-18).
As per claim 6, Leidner and Watters do not explicitly teach, however, Biryukov does explicitly teach:  
wherein the instructions that, when executed, further cause the one or more processors to perform the steps of de-anonymizing the virtual currency transactions, prior to the correlating, through one or more techniques to trace the virtual currency transactions to systems that either originate or receive the virtual currency transactions.   (Biryukov July 5, 2014 at pp. 5-6) (prior to correlating, deanonymization of virtual currencies, such as Bitcoin)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leidner, Watters, and Biryukov to provide wherein the instructions that, when executed, further cause the one or more processors to perform the steps of de-anonymizing the virtual currency transactions, prior to the correlating, through one or more techniques to trace back the virtual currency transactions to systems originating/receiving the virtual currency transactions because it allows for a system of efficient countermeasures and mitigation of attacks.  (Biryukov at pp. 1).
Claims 8-12 and 15-19 are substantially similar to claims 1-5, thus, they are rejected on similar grounds.
Claims 13 and 20 are substantially similar to claim 6, thus, they are rejected on similar grounds.


Response to Arguments
Applicant’s arguments filed on March 24, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the claim objections for now pending claims 6, 13, and 20, Examiner notes the objections are withdrawn.
With respect to Applicant’s arguments as to the § 112 rejections for now pending claims 1-6, 8-13, and 15-20, Examiner notes the rejection is withdrawn.
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-6, 8-13, and 15-20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application covers a series of instructions of how to hedge risk and also mitigation or identification of risk related to a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction or a fundamental economic practice, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that the claims “require a non-conventional and non-generic arrangement of various computer components (namely monitors of virtual currency transactions, monitoring of social media, monitoring of applications on the computer systems, etc.), to link this data analysis to practically identify future attacks.”
	Examiner disagrees, however, and notes that the additional elements of the computer system - a “computer-readable medium” and “processors” - to perform the “obtaining”, “correlating”, “determining”, and “notifying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to series of instructions of how to hedge risk and also mitigation or identification of risk related to a financial transaction and collecting, analyzing, and displaying related transactional information in an organized manner, which is a method of organizing human activity or a fundamental economic practice.  The claims invoke the “computer-readable medium” and “processors” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-6, 8-13, and 15-20, Examiner notes the following.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “determining a threat index for an attack on a computer system of a specific subscribed entity of the one or more subscribed entities through analysis of the correlated data, wherein the threat index provides a probability of the attack on the specific subscribed entity, and wherein the threat index is determined via a decision tree that captures events in the any of social media, blogs, and news feeds and detects events in applications, over time.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693             

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693